Title: From Thomas Jefferson to Chandler Price, 16 January 1807
From: Jefferson, Thomas
To: Price, Chandler


                        
                            Washington Jan. 16. 07.
                        
                        Th: Jefferson returns mr Price his thanks for the communication of mr Morgan’s letter. the situation of New Orleans is at this time interesting, and the opinions of no person there stands in higher estimation with him than those of mr Morgan, whose worth & judgment are known to him. he salutes mr Price respectfully.
                        
                            
                        
                    